[Cite as State ex rel. Oko v. McDonnell, 2012-Ohio-3698.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98241



            STATE OF OHIO, EX REL., MICHAEL OKO

                                                            RELATOR

                                                      vs.


                      NANCY R. MCDONNELL, JUDGE

                                                            RESPONDENT



                                          JUDGMENT:
                                          WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 454873
                                            Order No. 457102

RELEASE DATE:                August 13, 2012
FOR RELATOR

Michael Oko, pro se
Inmate No. 500-505
Lake Erie Correctional Institution
501 Thompson Road
Conneaut, Ohio 44030


ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor
James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, J.:

       {¶1} Relator requests that this court compel respondent judge to dispose of his

motion for jail-time credit in State v. Oko, Cuyahoga C.P. No. CR-447702. (Although

Oko avers that the motion was filed on January 20, 2012, the docket reflects that the

motion was filed on March 29, 2012.)

       {¶2} Respondent has filed a motion for summary judgment attached to which is a

copy of a journal entry issued by respondent and received for filing by the clerk on April 4,

2012, in which respondent granted relator 134 days jail-time credit.        Relator has not

opposed the motion for summary judgment.           Respondent argues that this action in

mandamus is, therefore, moot.      We agree.

       {¶3} Additionally, Oko

       failed to file an affidavit containing a description of each civil action or
       appeal of a civil action that he had filed in the previous five years in any
       state or federal court, in violation of R.C. 2969.25(A). Furthermore, he failed
       to include in his affidavit of indigency a statement setting forth the balance
       in his inmate account for each of the preceding six months, as certified by
       the institutional cashier, in violation of R.C. 2969.25(C).

State ex rel. McGrath v. McDonnell, 126 Ohio St.3d 511, 2010-Ohio-4726, 935 N.E.2d

830, at ¶ 2. Oko’s failure to comply with the requirements of R.C. 2969.25 provides a

basis for dismissal. Id. at ¶ 3.

       {¶4} Accordingly, respondent’s motion for summary judgment is granted.

Relator to pay costs. The clerk of court is directed to serve upon the parties notice of this

judgment and its date of entry upon the journal. Civ.R. 58(B).
     {¶5} Writ denied.



_________________________________________
MARY J. BOYLE, JUDGE

MELODY J. STEWART, P.J., and
LARRY A. JONES, SR., J., CONCUR